Title: From Thomas Jefferson to Vergennes, 2 December 1785
From: Jefferson, Thomas
To: Vergennes, Charles Gravier, Comte de



Sir
Paris Dec. 2. 1785.

I have had the honour of receiving your Excellency’s letter of November the 30th. in which you are pleased to inform me of the late abatement of the duties on all fish oils, made from fish taken by citizens of the United States and brought into this kingdom, in French or in American bottoms: and I am now to return thanks for this relief given to so important a branch of our commerce. I shall take the first occasion of communicating the same to Congress, who will receive with particular satisfaction this new proof of the king’s friendship to the United states, and of the interest which he is pleased to take in their prosperity.
I have the honour to be with sentiments of the most profound respect your Excellency’s most obedient and most humble servant,

Th: Jefferson

 